Citation Nr: 1219153	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  04-44 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

 1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder secondary to migraine headaches.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION

The Veteran had active service from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Although the Board issued a decision in January 2010 which denied the Veteran's claims, he appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision ordering that the Board's decision be vacated and remanded for further appellate review.  The case now returns to the Board.  

Additional evidence was received by facsimile from the Veteran's attorney in January 2012.  That evidence was accompanied by waiver.  38 C.F.R. §§ 19.9, 20.1304(c).  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In the May 2011 Memorandum Decision, the Court ordered the Board to make sure all documents of record were translated into English.  The Board has carefully reviewed the record to ensure that any documents requiring translation from Spanish into English were identified.  Those documents, to include the statements submitted by the Veteran's attorney in January 2012, were sent for translation into English and are now included in the record.  

The Court also ordered the Board to obtain an adequate medical opinion that addresses whether the Veteran's headaches were associated with his history of alleged in-service head trauma or his history of post-service head trauma.  The Court further ordered the Board to obtain an adequate medical examination for the Veteran's claimed psychiatric disorder with a medical opinion that adequately addresses the likelihood that the Veteran's psychiatric disorder is etiologically related to his period of active military service.  

In consideration thereof, the Board must remand this case for additional evidentiary development as ordered by the Court.  See Ramsey v. Nicholson, 20 Vet. App. 16, 38 (2006) (noting that the Secretary is bound by decisions of this Court and that "for the Board to predicate an order on its disagreement with the Court's interpretation of a statute or regulation is to operate outside the law").

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate VA examination for his claimed headache disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.   In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  

a.  Based on review of the record, the examiner should state whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any current headache disorder had its onset during service or is otherwise causally related to the Veteran's period of active military service, to include any symptomatology, incident, or event therein; OR whether such a relationship to service is unlikely (i.e., less than a 50 percent degree of probability).  

For the purpose of providing the opinion, please consider this Veteran's alleged history of in-service head injury, as well as his history of post-service head injury.  

b.  Note: the Court has remanded this claim for another medical opinion because the March 2004 neurological examiner did not provide an opinion as to whether the Veteran's headaches were associated with his history of in-service head trauma or post-service head trauma.    

c.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

d.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and explain why that is so.  

2.  Schedule the Veteran for an appropriate VA examination for his claimed psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  The examiner must confirm that the claims folder was reviewed in the examination report.   In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  

a.  Based on review of the record, the examiner should state, for each diagnosis of a psychiatric disability, whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any such disability had its onset during active military service or is otherwise causally related to his period of active service, to include any symptomatology, incident, or event therein; OR whether such a relationship to service is unlikely (i.e., less than a 50 percent degree of probability).  

For the purpose of providing the opinion, please consider this Veteran's allegation of in-service head injury as well as his history of post-service head and work injuries.  

b.  If the answer to the above is in the negative, provide an opinion based on review of the record on whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability or greater) that a current psychiatric disability was caused or aggravated (i.e., permanently worsened) by the Veteran's headache disorder; OR is such a relationship to the Veteran's headache disorder on either a causation or aggravation basis unlikely (i.e., less than a 50 percent degree of probability).  



c.  The examiner should consider the lay and medical evidence contained in the Veteran's STRs, as well as post-service lay and medical evidence in support of his or her conclusions.  The examiner should also consider any relevant medical principles, to the extent appropriate.   

d.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  If the examiner concludes that the Veteran's psychiatric disorder has been aggravated by his migraine headaches, the examiner should attempt to identify the baseline level of severity of the migraine headaches before the onset of aggravation.

f.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner should so state, and clearly explain why that is so.  

3.  After any additional notification and/or development deemed necessary is undertaken, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), with an appropriate period of time for response by the Veteran and/or his representative.  Thereafter, return the case to the Board for further consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



